Case 2:19-cv-11029-KSH-CLW Document 13 Filed 07/14/20 Page 1 of 9 PageID: 426

NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

     EVANSTON INSURANCE COMPANY,
                                                           Civil No.: 19-cv-11029 (KSH) (CLW)
                          Plaintiff,

             v.
     M & M GENERAL CARPENTRY, LLC,
     M & M CARPENTRY CONTRACTORS, LLC,
     and NORMA URGILES SAETEROS as
     Administrator Ad Prosequendum for THE                               OPINION
     ESTATE OF WILSON PATRICIO SAITEROS
     ENRIQUE,

                           Defendants.

 Katharine S. Hayden, U.S.D.J.

      I.          Introduction

            In this insurance coverage declaratory judgment action, plaintiff Evanston Insurance

 Company (“Evanston”) has moved for default judgment against defendants M & M General

 Carpentry, LLC (“M & M General”), M & M Carpentry Contractors, LLC (“M & M

 Contractors”), and Norma Urgiles Saeteros, the administrator ad prosequendum (“the

 “Administrator”) for the estate of decedent Wilson Patricio Saiteros Enrique (the “Decedent”).1

 Evanston seeks a declaration that it has no duty to defend or indemnify M & M General or

 M & M Contractors for claims made against them in an action pending in New Jersey state court

 relating to the fatal injuries suffered by Decedent at the site of a home construction project.

      II.         Background

            The amended complaint alleges as follows. Evanston is an Illinois corporation with its



 1
  Ms. Urgiles Saeteros is described in the underlying action as Decedent’s partner and the mother
 of the three minor children who are plaintiffs in that action.


                                                    1
Case 2:19-cv-11029-KSH-CLW Document 13 Filed 07/14/20 Page 2 of 9 PageID: 427



principal place of business in Illinois, and is authorized to do business in New Jersey. (D.E. 4,

Am. Compl. ¶ 2.) M & M General is a New Jersey limited liability company that Evanston

alleges has no members resident in Illinois. (Id. ¶¶ 3-4.) M & M Contractors is alleged to either

be a non-existent company or a New Jersey limited liability company with no members resident

in Illinois. (Id. ¶¶ 6-7.) Norma Urgiles Saeteros is the administrator ad prosequendum for the

Decedent’s estate, and is a resident of New Jersey. (Id. ¶¶ 8-9.)

       This matter relates to a tort action filed in Essex County Superior Court in October 2017

on behalf of Decedent’s children and Norma Urgiles Saeteros individually and as Administrator

(the “underlying action”). (Id. ¶ 14.) The complaint in the underlying action was later amended

to properly name M & M General, which is Evanston’s insured, and to add Evanston as a

defendant. (Id. ¶¶ 15-16.) Evanston was dismissed from the underlying action in March 2019

for lack of standing. (Id. ¶ 17.)2 M & M General answered the complaint on behalf of itself, and

as “Defendant, M & M General Carpentry LLC, i/p/a M & M Carpentry Contractors.” (Id.

¶¶ 18-19.)

       The underlying action, and by extension, this action, grew out of an accident on August

31, 2015, at the site of a home construction project in Livingston, New Jersey. (Id. ¶¶ 1, 20.)

According to Evanston, the plaintiffs in the underlying action have alleged that Decedent was

employed by The Flores Contractors LLC (“Flores”) at the time of the accident, and that the

project’s general contractor was BCS Marketing Solutions, Inc. d/b/a BCS Construction

(“BCS”), which subcontracted work to M & M General, which in turn subcontracted work to

Flores. (Id. ¶¶ 21-24.) Evanston alleges, in other words, that Decedent was working for a



2
  Evanston has supplied only the order of dismissal, which references an oral ruling. Evanston
alleges that the Superior Court concluded the plaintiffs in the underlying action were not insureds
under the policy and therefore did not have standing to bring a direct action for coverage. (Id.)

                                                 2
Case 2:19-cv-11029-KSH-CLW Document 13 Filed 07/14/20 Page 3 of 9 PageID: 428



subcontractor of M & M General at the time of the accident.

       Evanston issued a general liability insurance policy to M & M General effective

December 11, 2014, to December 11, 2015. (Id. ¶ 28.) The policy contained the following

exclusion, located in an endorsement:

                     EXCLUSION – EMPLOYER’S LIABILITY AND
               BODILY INJURY TO CONTRACTORS OR SUBCONTRACTORS

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
...

B.     The following Exclusion is added:

       This insurance does not apply to:

       Bodily Injury To Contractors Or Subcontractors

       “Bodily injury” to any:

       (1) Contractor or subcontractor while working on behalf of any insured;

       (2) Employee, volunteer worker, leased employee or temporary worker of such
           contractor or subcontractor; or

       (3) Additional subcontractor, including the employees, volunteer workers, leased
           employees or temporary workers of such contractor or subcontractor indicated in
           Paragraph (1) above.

       This exclusion applies:

              (a) Even if the claim against any insured alleges negligence or other wrongdoing
                  in the:
                  (i)     Selection, hiring or contracting;
                  (ii)    Investigation;
                  (iii) Supervision or monitoring;
                  (iv)    Training; or
                  (v)     Retention

                  of any contractor or subcontractor for whom any insured is or was legally
                  responsible and whose acts or omissions would be excluded by Paragraph (1),



                                               3
Case 2:19-cv-11029-KSH-CLW Document 13 Filed 07/14/20 Page 4 of 9 PageID: 429



                   (2) or (3) above.

               (b) Whether the insured may be liable as an employer or in any other capacity;

               (c) To any obligation to share damages with or repay someone else who must pay
                   damages because of the injury; and

               (d) To liability assumed by the insured under an “insured contract.”

(Am. Compl. ¶ 29 & Villaverde Cert., Ex. C at Evanston 0085-86.)3

       Evanston received notice of the underlying action in December 2017. (Id. ¶ 32.) On a

January 8, 2018 telephone call, M & M General confirmed that it was hired by BCS and that

M & M hired Flores, which was the Decedent’s employer. (Id. ¶ 34.) Evanston responded that

coverage would be excluded under the Bodily Injury to Subcontractor Exclusion, and followed

up with a January 15, 2018 letter denying coverage. (Id. ¶¶ 35-36 & Villaverde Cert., Ex. D.)

       Evanston filed the instant declaratory judgment suit on April 24, 2019, invoking diversity

jurisdiction. (D.E. 1.) The complaint named only M & M General and M & M Contractors as

defendants. On May 16, 2019, Evanston filed the operative amended complaint, adding the

Administrator as a defendant pursuant to N.J.S.A. § 2A:16-56.4 (D.E. 4.) The amended

complaint asserts claims for declaratory judgment that Evanston has no obligation to provide a

defense or indemnity to M & M General or M & M Contractors in the underlying action, or, if

coverage were triggered, that it is limited to $50,000 (count one), and for declaratory judgment




3
  Evanston also cites a policy endorsement requiring that the insured obtain certificates of
insurance from subcontractors and limiting coverage to $50,000 if the conditions set forth in the
endorsement are not met. (See Am. Compl. ¶ 31 & Villaverde Cert., Ex. C at Evanston 0081.)
Because Evanston does not rely on that endorsement in seeking entry of judgment by default, the
Court need not address its applicability.
4
  Under that statute, “[w]hen declaratory relief is sought, all persons having or claiming any
interest which would be affected by the declaration shall be made parties to the proceeding.”


                                                4
Case 2:19-cv-11029-KSH-CLW Document 13 Filed 07/14/20 Page 5 of 9 PageID: 430



that because M & M Contractors is not an insured under the policy, it is not entitled to a defense

or indemnity for the claims against it in the underlying action (count two).

           The Administrator was served with process on June 14, 2019. (D.E. 5.) M & M General

and M & M Contractors were served on June 21, 2019. (D.E. 6, 7.) No defendant has answered

or otherwise responded to the complaint. Default was entered against all three defendants on

August 8, 2019. Evanston subsequently filed its motion, which is unopposed, for default

judgment against defendants. (D.E. 11.) In support of its motion, Evanston submitted a

certification of counsel (D.E. 11-1, Villaverde Cert.) and a moving brief. Evanston’s counsel has

certified that M & M General and M & M Contractors have advised, through counsel, that they

would not contest this action and requested that Evanston enter default against them. (Villaverde

Cert. ¶ 14.)5

    III.      Legal Standard

           The Court may enter default judgment under Fed. R. Civ. P. 55(b)(2) against a properly

served defendant that fails to file a timely responsive pleading. Chanel, Inc. v. Gordashevsky,

558 F. Supp. 2d 532, 535 (D.N.J. 2008) (Kugler, J.). Although cases are to be decided on their

merits where practicable, whether to grant a motion for default judgment is “largely a matter of

judicial discretion.” Id. In ruling on the motion, the Court accepts the well-pleaded factual

allegations in the complaint as true but “need not accept the moving party’s legal conclusions or

allegations relating to the amount of damages,” and must “ascertain whether ‘the unchallenged

facts constitute a legitimate cause of action, since a party in default does not admit mere

conclusions of law.’” Id. at 535-36 (citations omitted).




5
 Counsel for the M & M entities also advised Evanston’s counsel that there is only one M & M
entity. (Id. ¶ 15.)


                                                  5
Case 2:19-cv-11029-KSH-CLW Document 13 Filed 07/14/20 Page 6 of 9 PageID: 431



          In addition to determining that the facts state a legitimate cause of action and that the

movant has established its damages, the Court must make findings as to “(1) whether the party

subject to default has a meritorious defense, (2) the prejudice suffered by the party seeking

default, and (3) the culpability of the party subject to default.” Doug Brady, Inc. v. N.J. Bldg.

Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (Ackerman, J.) (citing Emcasco

Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987)). The Court must also be satisfied that it has

subject matter and personal jurisdiction, and that the defendant was properly served. See Super 8

Worldwide, Inc. v. Mahesh, Inc., 2019 U.S. Dist. LEXIS 120607, at *5 (D.N.J. July 19, 2019)

(Vazquez, J.)

    IV.      Analysis

          The preliminary requirements for default judgment have been met. The Court has subject

matter jurisdiction in view of the parties’ complete diversity and the amount in controversy

exceeding $75,000. 28 U.S.C. § 1332.6 The entity defendants were duly served via registered

agent, and the Administrator was served personally in this state. Defendants never answered or

otherwise responded to the complaint, and default was entered by the Clerk.

          Evanston has stated a claim for declaratory judgment, and has supplied a sufficient

factual basis, taken as true in the context of this motion, to permit entry of judgment in its favor

on the issue of coverage. Under 28 U.S.C. § 2201(a), the Court may declare the rights of the

parties in the event of an actual controversy between them; here, that controversy is embodied in

the underlying action. Evanston has pointed to an exclusion in the policy of insurance it issued



6
  Though the amended complaint does not plead Decedent’s citizenship, cf. 28 U.S.C.
§ 1332(c)(2), there is no indication it differed from that of the Administrator, given her
relationship to the Decedent as alleged in the underlying action (see Villaverde Cert., Ex. A),
nor, more to the point, is there any indication that Decedent was a citizen of Illinois such that
complete diversity would be lacking.


                                                    6
Case 2:19-cv-11029-KSH-CLW Document 13 Filed 07/14/20 Page 7 of 9 PageID: 432



to M & M General providing that the insurance does not apply to bodily injury to any contractor

or subcontractor while working on behalf of any insured, or to any employee of such contractor

or subcontractor. (Villaverde Cert., Ex. C at Evanston 0085-86.) Taking Evanston’s factual

allegations as true, as the Court must here, at the time of the fatal accident Decedent was an

employee of Flores, a subcontractor working on behalf of M & M General. The plain language

of the exclusion therefore applies to bar coverage. See Templo Fuente De Vida Corp. v. Nat’l

Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 200 (2016) (court applies plain language of

insurance policy if unambiguous); Ohio Cas. Ins. Co. v. Island Pool & Spa, Inc., 418 N.J. Super.

162, 169 (App. Div. 2011). Indeed, identical policy language has been held to exclude coverage

under materially identical circumstances; i.e., bodily injury to the employee of the insured’s

subcontractor on the site of an apartment building construction. See Evanston Ins. Co. v. A & R

Homes Dev., LLC, 2019 WL 661587, at *4, 6 (App. Div. Feb. 19, 2019). M & M General is

therefore not entitled to coverage under these circumstances.

       M & M Contractors likewise is not entitled to coverage, but for a different reason: it is

not an insured under the policy issued by Evanston. The “[n]amed insured” on the declarations

page is M & M General. (Villaverde Cert., Ex. C at Evanston 0038.) The policy further states,

in a section labeled “WHO IS AN INSURED,” that a limited liability company designated in the

declarations is an insured, as are its members, but only with respect to the conduct of the

business, and its managers, but only with respect to their duties as managers. (Id. at Evanston

0057.) Moreover, Evanston notes the policy language stating that “[n]o person or organization is

an insured with respect to the conduct of any current or past partnership, joint venture or limited

liability company that is not shown as a Named Insured in the Declarations.” (Id. at Evanston

0058.) There is no indication in the record before the Court that M & M Contractors is within




                                                 7
Case 2:19-cv-11029-KSH-CLW Document 13 Filed 07/14/20 Page 8 of 9 PageID: 433



the definition of “named insured,” and the provisions on which Evanston relies compel the

opposite conclusion, particularly in the absence of any response or argument from any of the

defendants.

       Although no substantive claim has been made against the Administrator, Evanston has

named her as a defendant in view of her status as an interested party. See N.J.S.A. 2A:16-56.

She is therefore bound by the Court’s ruling that coverage is not available to M & M General or

M & M Contractors, notwithstanding her decision not to respond to the amended complaint or to

otherwise participate in this action. A & R Homes, 2019 WL 661587, at *3.

       Finally, the Emcasco factors for entry of default judgment are met here. No meritorious

defense is evident from the record, and defendants do not appear to have made any argument

against the clear applicability of the exclusion Evanston invokes or its position that M & M

Contractors is not covered at all under the policy. Defendants’ failure to appear in the action or

respond to the complaint or amended complaint has prevented Evanston from obtaining a

declaration that it is not required to defend or indemnify M & M General or M & M Contractors

in the underlying action, which is pending. Finally, not only does defendants’ failure to answer

on its own evince their culpability in the default, see Travelodge Hotels, Inc. v. Seaside

Hospitality, LLC, 2016 WL 5899281, at *4 (D.N.J. Oct. 6, 2016) (McNulty, J.), but with respect

to M & M General and M & M Contractors specifically, their counsel in the underlying action

expressly informed Evanston’s counsel that they would not contest this action and requested that

default be entered against them. (Villaverde Cert. ¶ 14.) Thus, they intentionally did not

respond in this action.




                                                 8
Case 2:19-cv-11029-KSH-CLW Document 13 Filed 07/14/20 Page 9 of 9 PageID: 434



   V.      Conclusion

        For the foregoing reasons, the Court will grant Evanston’s motion (D.E. 11) for default

judgment. An appropriate order and judgment will follow.


                                                            /s/ Katharine S. Hayden
Date: July 14, 2020                                         Katharine S. Hayden, U.S.D.J




                                                9
